Citation Nr: 0912238	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-03 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial evaluation for a 
herniated lumbar disc at L5-S1, currently assigned a 10 
percent disability evaluation.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for paresthesias of the 
left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to October 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The March 2005 rating 
decision granted service connection for a herniated lumbar 
disc at L5 to S1 and assigned a 10 percent disability 
evaluation effective from October 27, 2004.  That decision 
also denied service connection paresthesias of the left upper 
extremity, and the February 2008 rating decision denied 
service connection for a cervical spine disorder.  The 
Veteran appealed those decisions to BVA, and the case was 
referred to the Board for appellate review.  

The issues of entitlement to service connection for a 
cervical spine disorder and for paresthesias of the left 
upper extremity will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected herniated lumbar disc at 
L5-S1 is not productive of flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

3.  The Veteran's service-connected herniated lumbar disc at 
L5-S1 is not productive of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a herniated lumbar disc at L5-S1 have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for a herniated lumbar disc at L5-S1.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  He was 
also afforded VA examinations in March 2005 and March 2008.  

The Veteran has not reported receiving any recent treatment 
specifically for his herniated lumbar disc at L5-S1 (other 
than at VA and the private treatment mentioned above, records 
of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined. 38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2008 
VA examination report is thorough and supported by VA 
outpatient treatment records.  As such, the examination in 
this case is adequate upon which to base a decision.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

The appellant contends that he is entitled to an initial 
evaluation in excess of 10 percent for his herniated lumbar 
disc at L5-S1.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran is currently assigned a 10 percent disability 
evaluation for his herniated lumbar disc at L5-S1 pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 
5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) can be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 6 degrees; 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2008). See also 38 C.F.R. § 4.71a, Plate V (2008).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 542, Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. Id. Note (3).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his herniated lumbar disc at L5-S1.  The medical evidence of 
record does not show him to have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In fact, the March 2005 VA 
examination found the Veteran to have forward flexion to 90 
degrees with pain starting at 75 degrees, extension to 30 
degrees, lateral rotation to 45 degrees in both directions, 
and lateral flexion to 30 degrees on the right and 40 degrees 
on the left.  

In March 2007, the appellant had a follow-up VA examination.  
He had forward flexion to 75 degrees, extension to 25 
degrees, lateral flexion to 40 degrees bilaterally, and 
lateral rotation to 35 degrees bilaterally.  The appellant 
was tender through the entire lumbosacral area, but his 
musculature was noted to be even and symmetric and appeared 
normal.  

In March 2008, the appellant had another VA examination 
during which he had 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of bilateral lateral flexion, and 30 
degrees of bilateral lateral rotation.  

In each of the above instances, the measured ranges of motion 
greatly exceed 60 degrees of forward flexion and 120 degrees 
of combined range of motion.  There is also no evidence 
suggesting that the Veteran has an abnormal spinal contour or 
gait.  In fact, the March 2008 VA examiner indicated that the 
Veteran did not have spasms and that his gait and posture 
were normal.  There was no kyphosis, list, scoliosis, or 
lumbar flattening, and lumbar lordosis was preserved.  

The Board has also reviewed the Veteran's VA treatment 
records, private treatment records, his many statements, and 
the February 2007 statement of E.H.  While these do reference 
his lumbar spine disability and describe pain and functional 
impairment, they do not address the rating criteria.  As 
such, the Veteran has not been shown to have met the criteria 
for an initial evaluation in excess of 10 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

In addition, the medical evidence of record does not show the 
Veteran to have incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Indeed, the Veteran reported 
having incapacitating episodes of two days duration, four to 
five times a year at his March 2008 VA examination.  However, 
there is no evidence of physician care for these episodes.  
As previously noted, an incapacitating episode is defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. See 38 C.F.R. § 
4.71a, Diagnostic Code 5293, Note 1.  In this case, there is 
simply no evidence showing that the Veteran has been 
prescribed bedrest as required by the regulation.  Moreover, 
even if there were physician care as reported by the Veteran 
in March 2008, the episodes would only amount to eight to ten 
days, which is short of the necessary two weeks for a higher 
rating under the rating criteria.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his herniated lumbar disc at L5-S1.  The 
medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  In fact, the Veteran 
is already separately service-connected for right-sided 
radiculopathy and left leg sciatica, which are independently 
rated and not on appeal before the Board.  Separate 
disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, 
these neurological manifestations cannot be considered in the 
evaluation of the Veteran's herniated lumbar disc at L5-S1.  
Therefore, the Board concludes that the Veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board also notes that the Veteran was found to have 
degenerative joint disease at the March 2008 VA examination.  
Degenerative arthritis, also referred to as degenerative 
joint disease, is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  However, the Veteran is 
already in receipt of a 10 percent rating for localized 
tenderness and painful motion.  A second rating under 
Diagnostic Code 5003 would be without an evidentiary 
predicate.  As such, a separate compensable rating is not 
warranted.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's herniated lumbar disc 
at L5-S1 is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the Veteran's 
spine is contemplated in the currently assigned 10 percent 
disability evaluation.  Indeed, the March 2005 rating 
decision specifically contemplated this pain and its effect 
on the Veteran's functioning in its assignment of the 10 
percent disability evaluation.  The Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, as previously noted, even when 
considering the Veteran's range of motion when limited by 
pain, he continues to have range of motion that greatly 
exceeds 60 degrees forward flexion and combined motion well 
beyond 120 degrees.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the Veteran's herniated lumbar disc at L5-S1.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected herniated 
lumbar disc at L5-S1 has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for a herniated 
lumbar disc at L5-S1 is denied.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the Veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for a cervical spine disorder and paresthesias of 
the left upper extremity.  The Veteran has made many 
statements in the course of this appeal that essentially make 
the following contentions.  First, he alleges that he began 
having complaints pertaining to his cervical spine and left 
upper extremity for which he received treatment in service at 
Fort Leonardwood.  He has stated that such symptomatology 
continued after that time.  Second, he contends that he 
complained of upper back pain during his treatment for low 
back pain and that his complaints were ignored.  Third, the 
Veteran argues that the treating physicians refused to 
conduct imaging tests on his upper back because they already 
knew his lower back was impaired.   He further contends that 
he was misdiagnosed during service with muscle spasms instead 
of disc disease and that the condition progressed due to the 
continued physical demands of basic and advanced infantry 
training.  

The Veteran's service treatment records do show that he 
complained of neck, back, left shoulder, and arm pain and 
numbness during service.  He was separated from service due 
to his lumbar spine, but during the course of his Medical 
Evaluation Board consultations, a history of intermittent 
upper back pain was also reported with no corresponding 
diagnosis.  In addition, post-service medical records 
document numerous complaints and treatment for various 
symptomatology and disorders, including upper left shoulder 
pain, numbness, tingling, cervical radiculopathy, possible 
shoulder impingement, multilevel disc protrusions with 
bulges, bilateral neural foraminal narrowing, central canal 
narrowing at C4-5, cervical spondylosis, and left upper 
extremity paresthesias.  

The Board notes that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

As previously noted, the Veteran's service treatment records 
document complaints pertinent to his cervical spine and left 
upper extremity, and his post-service medical records 
indicate a current diagnosis.   However, the evidence of 
record does not include a medical opinion based on a complete 
review of the medical evidence addressing whether the Veteran 
currently has a cervical spine disorder or paresthesias of 
the left upper extremity that is related to his military 
service. 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board 
concludes that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any cervical spine disorder and/or paresthesias 
of the left upper extremity that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any cervical spine disorder 
and paresthesias of the left upper 
extremity that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, and 
to identify all current disorders.  For 
each disorder identified, the examiner 
should whether it is at least as likely as 
not that the current disorder is causally 
or etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.  However, the Board takes 
this opportunity to advise the appellant that the conduct of 
the efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


